Citation Nr: 0728241	
Decision Date: 09/08/07    Archive Date: 09/25/07

DOCKET NO.  06-05 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include chronic lumbosacral strain and 
degenerative disc disease.

2.  Entitlement to service connection for a left knee 
disability, including osteoarthritis.

3.  Entitlement to service connection for a right knee 
disability, including osteoarthritis.

4.  Entitlement to service connection for prostate cancer, 
claimed as due to exposure to depleted uranium and 
environmental hazards in the Gulf War.

5.  Entitlement to service connection for a lung disability, 
including a stable left pulmonary nodule, claimed as due to 
exposure to depleted uranium and environmental hazards in the 
Gulf War.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
August 1991.  He served in the Southwest Asia Theater of 
Operations from December 1990 to May 1991.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In a July 2004 rating decision, the RO denied service 
connection for a low back disability, a left knee disability, 
a right knee disability, and prostate cancer.  In an April 
2005 rating decision, the RO denied service connection for a 
lung condition.  

A videoconference hearing was held in February 2007, before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case. 

As set forth in more detail below, a remand is required with 
respect to the issue of entitlement to service connection for 
a left knee disability.  This issue is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A chronic low back disability was not diagnosed in 
service or for many years thereafter and the most probative 
evidence indicates that the veteran's current low back 
disability is not causally related to his active service or 
any incident therein, including a reported 1990 low back 
injury.

2.  A chronic right knee disability was not identified in 
service or for many years thereafter and the most probative 
evidence indicates that the veteran's current right knee 
disability is not causally related to his active service or 
any incident therein.

3.  Prostate cancer was not present during service or for 
many years thereafter and the record contains no indication 
that the veteran's current prostate cancer is related to his 
active service or any incident therein, including claimed 
exposure to environmental hazards in the Gulf War.

4.  A lung disability was not present during service or for 
many years thereafter and the record contains no indication 
that the veteran's current lung condition, identified as a 
stable pulmonary nodule, is causally related to his active 
service or any incident therein, including claimed exposure 
to environmental hazards in the Gulf War.


CONCLUSIONS OF LAW

1.  A low back disability, to include chronic lumbosacral 
strain and degenerative disc disease, was not incurred during 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).
2.  Osteoarthritis of the right knee was not incurred during 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Prostate cancer was not incurred during service, nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

4.  A lung disability, including a stable pulmonary nodule, 
was not incurred during service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in December 2003, April 2004, and January 2005 
letters issued prior to the initial decisions on his claims, 
the RO notified the veteran of the information and evidence 
needed to substantiate and complete a claim of service 
connection, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
The letters also generally advised the veteran that VA would 
consider all evidence in support of his claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letters discussed above 
do not specifically satisfy all of the notice requirements of 
section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No 05-7157 (Fed. Cir. April 5, 2006).  
Regardless, the RO corrected this deficiency by issuing a 
letter in March 2006, for the express purpose of notifying 
the veteran of the additional requirements imposed by the 
Court in Dingess.  

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
identified by the veteran.  Despite being given the 
opportunity to do so, the veteran has neither submitted nor 
identified any additional post-service VA or private clinical 
records pertaining to his claims.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2006).  

The veteran has also been afforded VA medical examinations in 
connection with his claims of service connection for a low 
back disability and a right knee disability.  38 C.F.R. § 
3.159(c)(4) (2006).  The reports of these examinations 
contain medical opinions based on both an examination of the 
veteran and a review of his claims folder.  Moreover, the 
examiners clearly addressed the veteran's contentions and 
referenced the pertinent evidence of record.  For these 
reasons, the Board finds that another examination is not 
necessary.  

Although the veteran has not been afforded a VA medical 
examination in connection with his claims of service 
connection for a lung condition and prostate cancer, the 
Board concludes that an examination is not necessary.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).

An examination or opinion is "necessary" if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the veteran suffered 
an event, injury or disease in service; or has a presumptive 
disease or symptoms of such a disease manifesting during an 
applicable presumptive period; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service; but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).  

In this case, the record on appeal contains medical evidence 
of a diagnosis of prostate cancer in July 2003.  A left lung 
nodule was identified on an October 2004 radiographic study.  
Although it is unclear if this radiographic finding is a 
"current disability" for VA compensation purposes, 
affording the veteran the benefit of the doubt, the Board 
concedes that element (A) has been satisfied with respect to 
both claims.  

With respect to element (B), the veteran's service medical 
records are entirely negative for any complaint or 
abnormality pertaining to the prostate or lungs.  The 
veteran, however, argues that his current lung nodule and 
prostate cancer are causally related to his exposure to 
environmental toxins during service, such as radiation, 
depleted uranium, and smoke from burning oil wells in the 
Gulf War.  As set forth in more detail below, the service 
department found no evidence that the veteran had been 
exposed to radiation on active duty.  Similarly, urine 
testing by VA showed that the veteran's level of depleted 
uranium was normal.  However, given the veteran's service in 
the Southwest Theater of Operations during the Gulf War, and 
affording him the benefit of the doubt, the Board finds that 
his lay testimony of his exposure to smoke from burning oil 
wells is sufficient to establish that he "suffered an 
event" in service, for purposes of 38 C.F.R. § 3.159(c)(4).

With respect to element (C), however, the evidence of record 
is lacking.  In that regard, the record on appeal contains no 
indication that the veteran's prostate cancer and lung nodule 
may be associated with his active service, including his 
claimed exposure to environmental toxins.  The Board 
recognizes that the United States Court of Veterans Appeals 
(Court) has held that there is a low threshold for satisfying 
this element, requiring only that the evidence "indicates" 
that there "may" be a nexus between the two.  The Court 
noted that the types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, however, there is absolutely no medical 
evidence suggesting a nexus between the veteran active 
service and his prostate cancer or lung nodule.  In addition, 
there is no credible evidence of continuity of 
symptomatology.  In fact, as discussed in more detail below, 
the veteran's service medical records are entirely negative 
for complaints or abnormalities pertaining to the lungs or 
prostate.  Similarly, prostate cancer was not diagnosed until 
July 2003, nearly twelve years after service separation.  A 
lung nodule was not identified on radiographic studies until 
October 2004, more than thirteen years after service 
separation.  The record on appeal contain no evidence, lay or 
medical, that the veteran exhibited continuous prostate or 
lung symptoms after service.  Lacking such evidence, the 
Board finds that a medical examination or opinion is not 
warranted under 38 C.F.R. § 3.159(c)(4) (2006).  Rather, 
there is sufficient competent medical evidence in the record 
to make a decision on the claim.

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.  


Background

The veteran's service medical records are entirely negative 
for complaints or abnormalities pertaining to the right knee, 
low back, lungs, or prostate.  

Post-service medical records show that in January 1995, the 
veteran underwent a VA Gulf War Registry examination.  At the 
examination, the veteran's prostate was normal.  Examination 
of his spine showed no abnormalities with respect to 
configuration, mobility, or tenderness.  The veteran denied a 
backache, as well as joint pain, stiffness, and swelling.  
The veteran reported a history of a pulmonary embolism one 
year prior, but indicated that he had received no medication 
and had not been hospitalized.  On examination, his 
respiratory system was normal and an X-ray study of the chest 
was normal, with a normal lung field and heart, and with no 
evidence of pleural fluid or air.  
In October 2003, the veteran submitted an application for VA 
compensation benefits, seeking service connection for a back 
disability which he indicated had begun in "1988 or 1999."  
In December 2003, he amended his claim to include service 
connection for a bilateral knee condition and prostate 
cancer.  The veteran indicated that it was his belief that 
his prostate cancer was due to his exposure to toxins, 
radiation, and environmental hazards during the Gulf War, as 
well as in the course of his duties as an ammunitions 
specialist.  He indicated that he had been exposed to fumes 
from burning oil wells and also suspected that he had been 
exposed to depleted uranium in handling rounds of ammunition.  

In support of the veteran's claim, the RO contacted the 
National Personnel Records Center (NPRC), as well as the Army 
Radiation Standards and Dosimetry Laboratory.  The RO 
requested information pertaining to the veteran's possible 
exposure to radiation during active duty.  Both organizations 
responded unequivocally that a search of their files had 
revealed that there was no information indicating that the 
veteran had been exposed to radiation during active duty.

The RO also obtained private medical records identified by 
the veteran in support of his claim, dated from March 2000 to 
September 2004.  

In pertinent part, these records show that in March 2000, the 
veteran sought chiropractic manipulation for back pain.  He 
indicated that he had injured his back in 1988.  In November 
2000, the veteran again sought chiropractic treatment, 
stating that his visit was in reference to a workers' 
compensation claim.  The veteran indicated that he had lower 
back pain which had been present since he lifted a pipe out 
of a well at work.  

In November 2002, the veteran was again evaluated in 
connection with his complaints of low back pain.  The veteran 
reported that his low back pain had begun four to five years 
prior when he had sustained a work-related injury.  Since 
that time, the veteran indicated that he had experienced back 
pain off and on.  He indicated that in October 2002, his back 
pain worsened after he sustained another low back injury 
picking up a manhole cover.  After examining the veteran, the 
examiner's impressions were chronic axial low back pain, 
possible aggravation of a preexisting condition, and lumbar 
discogenic pain.  An MRI performed later that month showed 
disc disease at L4-5.  The impression was lumbar spondylosis, 
disc extrusion at L4-5 and chronic axial low back pain.  The 
veteran was treated with steroid injections.  In January 
2003, the veteran underwent a medial branch block and L3-4 
and L4-5.  

Additional private medical records show that in May 2003, the 
veteran sought treatment after he sustained a sprain of the 
right knee at work.  X-ray studies of both knees in May 2003 
showed mild medial compartment joint space narrowing.  

In July 2003, the veteran was diagnosed as having prostate 
cancer via needle biopsy.  In August 2003, he underwent a 
radical prostatectomy for prostate cancer.  

In December 2004, the veteran submitted a claim of service 
connection for a lung condition, which he attributed to his 
exposure to fumes from burning oil wells as well as depleted 
uranium from ammunition.  In support of his claim, the 
veteran submitted an October 2004 CT scan report noting a 
finding of a 7 millimeter nodule in the lower left pulmonary 
lobe.  

Also submitted by the veteran was an October 2004 private 
medical record showing that he was seen for an evaluation for 
knee pain.  The examiner noted that he had not treated the 
veteran since June 2003, when he sought treatment following 
an on-the-job right knee injury from which he recovered 
fairly quickly.  The examiner noted the veteran was now 
reporting a longstanding history of anterior knee aching that 
emanated out of his days as a tanker driver in the Gulf War.  
The veteran claimed that his anterior knee discomfort had 
been present over the years.  The assessment was chronic 
anterior knee pain, probably related to low-grade 
chondromalacia patella, longstanding, bilateral.  

In a December 2004 statement, the veteran stated that he had 
injured his back in 1990 while stationed in Germany.  He 
indicated that he had been loading heavy crates of ammunition 
and was treated for back pain at an aide station.  

In support of his claim, the veteran submitted statements 
from three individuals who served with him.  These 
individuals indicated that they remembered that the veteran 
had experienced low back pain after loading ammunition into a 
truck.  He was treated by medics and returned to duty.  
Thereafter, he complained of continued back pain.  The 
veteran also submitted a May 2005 statement from a medic who 
had treated him during service for back pain following his 
lifting injury.  The medic indicated that the veteran had 
been prescribed Flexeril and asked to continue his duties, as 
his unit was preparing for deployment.  

In March 2005, the veteran underwent VA medical examination 
at which he reported that he originally injured his back in 
1990 in service while lifting ammunition, and had had ongoing 
back pain since that time.  The examiner noted that he had 
reviewed the veteran's claims file, including the three buddy 
statements the veteran had submitted regarding his in-service 
injury.  The examiner also noted that the veteran's service 
medical records were negative for notations of a back injury 
or disability.  Post-service, the examiner noted that the 
claims folder showed that the veteran had not been treated 
for back pain until the late 1990's, eight or nine years 
after service discharge.  He also noted that the veteran had 
sustained a work-related injury in October 2002, resulting in 
an exacerbation of his back pain.  After examining the 
veteran and reviewing the claims folder, the examiner 
diagnosed lumbosacral strain.  He indicated that there was no 
documentation during service for treatment of back pain, nor 
were there any documented complaints of back pain after 
service until November 2002, after a work related injury.  At 
that time, the veteran reported back pain for the past four 
years, which would make the earliest onset of pain in 1998.  
The examiner concluded that it was therefore unlikely that 
the veteran's current back disability was related to service.  

In pertinent part, VA clinical records dated from September 
2003 to July 2006, show that in March 2005, the veteran again 
participated in a Gulf War Registry examination.  At that 
time, he claimed that his duties during service had included 
loading cases of ammunition which contained depleted uranium.  
He also indicated that he was exposed to dust and smoke from 
burning oil wells in Saudi Arabia during the Gulf War.  The 
veteran reported a history of a back injury during service, 
and again in 2001.  He also reported a history of prostate 
cancer and a stable lung nodule identified on CT scan.  The 
veteran reported that he had bumped his right knee repeatedly 
on tanks during service.  A CT scan of the chest in February 
2005 showed an indeterminate 7 millimeter left lower lobe 
nodule.  On follow-up CT scan in June 2005, the nodule was 
stable.  

In a July 2005 letter, the VA Medical Center advised the 
veteran that urine uranium testing indicated that his levels 
were within normal limits.  There was not enough uranium in 
the veteran's urine to determine if it was from natural 
sources (such as diet and drinking water) or from depleted 
uranium sources.  However, the veteran was advised that any 
health effects are associated with the total amount of 
uranium regardless of the source and therefore, the veteran's 
normal result did not have any health consequences related to 
it.  

At a VA medical examination in October 2005, the veteran 
reported that after his separation from service, he started 
to have right knee pain.  In May 2003, he stated that he 
tripped at work and injured his right knee.  He indicated 
that he was treated with Motrin and his pain resolved 
quickly.  The veteran also reported that he had sustained an 
on-the-job-low back injury in October 2002 after picking up a 
manhole cover.  He indicated that he developed acute back 
pain at that time and has chronic low back pain since that 
time.  After examining the veteran and reviewing his medical 
history, the examiner diagnosed very early minimal 
osteoarthritis in the knees, bilaterally.  The examiner 
indicated that this was most likely due to obesity and the 
veteran's age.  The examiner noted that the veteran's gait 
was normal, and that there was no connection between the 
right and left knee disabilities.  

In July 2006, the veteran submitted a letter from his private 
chiropractor who indicated that the veteran had presented to 
his office for chiropractic and rehabilitative services in 
April 2006.  He noted that the veteran's complaints included 
low back pain since 1989, when loading 200-pound cases of 
ammunition.  He indicated that the veteran's disability had 
thereafter been aggravated by an October 2002 work-related 
injury.  The chiropractor indicated that the veteran's 
current diagnosis was chronic lumbosacral strain/sprain 
complex, secondary to lumbo-pelvic segmental dysfunction 
complicated by degenerative disc disease and spondylosis 
producing facet syndrome and intermittent neuritis.  With 
respect to the etiology of the veteran's current low back 
disability, the chiropractor indicated that the initial 
injury sustained by the veteran during service "may have 
been responsible" for the advanced state of arthritic and 
degenerative changes identified on MRI in November 2002.  He 
indicated that such advanced changes typically manifest after 
significant focal injury or in an older population.  Since 
the veteran had these findings at the time of his second 
injury, some other predisposing factor such as his initial 
work injury in service "may have been the initiating 
factor."  The chiropractor also speculated that the inherent 
weakness and instability may well have been a significant 
factor in predisposing him not only to his second work injury 
but also his current episodic exacerbations.

The veteran again underwent VA medical examination in August 
2006, at which he reported that he initially injured his back 
during service.  The VA physician noted that the veteran's 
claims folder contained statements from fellow service 
members attesting to the injury and the veteran's subsequent 
complaints of low back pain.  The examiner reviewed the 
claims folder in detail, noting that the post-service medical 
records included a physical therapy note from May 2000, at 
which the veteran reported low back pain since a lifting 
injury in 1989.  The VA physician also noted that he had 
reviewed the July 2006 opinion from the veteran's 
chiropractor.  Nonetheless, the examiner concluded that the 
veteran's current low back disability, degenerative disc 
disease of the lumbar spine, was not related to his service.  
Rather, the VA physician indicated that it was more likely 
than not that the veteran's current symptoms and disability 
were due to the veteran's weight, his documented post-service 
injury, and the repetitive nature of his current employment.  
He indicated that while the veteran may have had a 
musculoskeletal sprain during service, he was not aware of 
any literature showing that a single episode of muscle strain 
predisposed one or accelerates the development of 
degenerative disc disease.  The examiner noted that the MRI 
obtained in November 2002 was taken when the veteran was 
already working in the sewer district doing repetitive 
lifting.  

At his February 2007 hearing, the veteran testified that he 
injured his low back during service, as evidenced by the 
corroborating statements he had submitted.  The veteran 
indicated that he felt that his current low back disability 
stemmed from that in-service injury.  He indicated that he 
first received treatment for low back pain approximately five 
to six years after service separation, or possibly around 
1993.  Regarding his right knee, the veteran indicated that 
he had bumped it repeatedly during service on a tank.  He 
indicated that he now had arthritis, which he felt was due to 
these bumps.  Regarding his prostate cancer and lung nodule, 
the veteran indicated that he believed that both conditions 
were due to radiation, depleted uranium, or other 
environmental toxins.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis 
and malignant tumors, may be also be established on a 
presumptive basis by showing that such a disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the 
disease is presumed under the law to have had its onset in 
service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

Low back disability

The veteran seeks service connection for a low back 
disability, which he contends was incurred during service as 
a result of an injury he sustained while loading heavy crates 
of ammunition.  Throughout the course of this appeal, the 
veteran has remembered different dates for this in-service 
injury, primarily 1988 or 1990.  

As set forth above, the veteran's service medical records are 
entirely negative for any indication of a low back injury or 
disability during service.  Nonetheless, the veteran has 
submitted statements from individuals with whom he served 
corroborating his recollection of an in-service low back 
injury, either in the late 1980's or 1990.  

As set forth above, however, that an injury or disease 
occurred in service is not enough.  Rather, there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

In this case, although the veteran reports sustaining a back 
injury in 1988 or 1990, service medical records dated 
subsequent to that time do not document any complaints or 
findings of a low back disability.  The post-service medical 
evidence is likewise negative for objective indications of a 
chronic back disability for many years after service 
separation.  In fact, when the veteran was examined by VA in 
January 1995, he specifically denied a backache, joint pain, 
and stiffness.  Moreover, examination of his spine was 
normal.

Indeed, the post-service medical evidence does not document 
treatment for back pain until March 2000, nearly nine years 
after service separation.  At time, the veteran reported a 
history of a back injury in 1988; however, a chronic back 
disability was not identified at that time.  Rather, the 
record on appeal does not contain evidence of a diagnosis of 
a chronic low back disability until November 2002, more than 
eleven years after service, when the veteran underwent an 
imaging study following an on-the-job injury.  At that time, 
disc disease was diagnosed.  The Board finds it significant 
that at that time, the veteran reported that his back pain 
had been present only for the past four to five years, since 
sustaining a work-related injury.  He made no reference to an 
in-service injury.

Based on the evidence set forth above, it cannot be concluded 
that a chronic low back disability was present in service or 
within the post-service year.  The Board has considered the 
provisions of 38 C.F.R. § 3.303(b), in light of the veteran's 
claims of continuous symptomatology since service and the 
supporting lay statements he has submitted.  

In Savage v. Gober, 10 Vet. App. 488 (1997), it was noted 
that while the concept of continuity of symptomatology 
focuses on continuity of symptoms, not treatment, in a merits 
context, the lack of evidence of treatment may bear upon the 
credibility of the evidence of continuity.  The record here 
discloses a span of approximately nine years without any 
clinical evidence to support any assertion of a continuity of 
symptomatology.  The fact that the contemporaneous records do 
not provide subjective or objective evidence that supports 
the recent contention that the veteran experienced continuous 
symptomatology since service injury is highly probative 
evidence against the claim.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991); see also Savage v. Gober, 1 Vet. App. 
488.  Thus, the Board finds that the contemporaneous records 
are entitled to more probative weight than the recollections 
of the veteran of events which occurred many years 
previously.

With regard to the long evidentiary gap in this case between 
active service and the earliest low back complaints, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing low back complaints, symptoms, or 
findings for many years after the period of active duty is 
itself evidence which tends to show that a chronic low back 
disability did not have its onset in service or for many 
years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

Based on the evidence set forth above, the Board finds that a 
low back disability was not present in service or within the 
post-service year.  As noted above, however, service 
connection may be granted for disease diagnosed after service 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Clearly, in this case, conflicting evidence has been provided 
regarding the etiology of the veteran's current low back 
disability.  

The veteran has submitted a July 2006 opinion from a private 
chiropractor who indicated that the veteran's reported in-
service lifting injury "may have been responsible" for the 
advanced state of arthritic and degenerative changes 
identified on MRI in November 2002.  Alternatively, the 
chiropractor speculated that inherent weakness and 
instability, presumably from the reported in-service injury, 
"may well have been" a significant factor in predisposing 
him not only to his second work injury but also his current 
episodic exacerbations.

On the other hand, the record contains the August 2006 VA 
medical examination report in which the examiner concluded 
that the veteran's current low back disability was not 
related to his service, but was more likely than not due to 
the veteran's weight, his documented post-service injury, and 
the repetitive nature of his current employment.  The VA 
physician acknowledged the opinion from the veteran's 
chiropractor, but disagreed with his conclusions, noting that 
he was aware of no medical literature showing that a single 
episode of muscle strain predisposed one or accelerated the 
development of degenerative disc disease.  

After carefully considering these medical opinions, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for a low back disability.  

For several reasons, the Board assigns greater probative 
weight to the August 2006 VA medical opinion, than to the 
opinion from the veteran's chiropractor.  First and foremost, 
the chiropractor did not have the benefit of a review of the 
veteran's claims folder, as did the VA medical examiner.  
Swann v. Brown, 5 Vet. App. 229 (1993) (Where the examiner 
relies on history as related by veteran, the diagnoses can be 
no better than the facts alleged by veteran); Black v. Brown, 
5 Vet. App. 177, 180 (1995).
In addition, the Board notes that the VA medical opinion is 
framed in far more certain terms than the chiropractor's 
opinion.  The veteran's chiropractor indicates only that the 
veteran's in-service injury "may have been" responsible for 
his current back disability.  It is well established that 
medical opinions that are speculative, general, or 
inconclusive in nature do not provide a sufficient basis upon 
which to support a claim.  See e.g. McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006) (finding doctor's opinion that "it 
is possible" and "it is within the realm of medical 
possibility" too speculative to establish medical nexus); 
Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word 
"could not rule out" was too speculative to establish 
medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) 
(medical opinion expressed only in terms such as "could have 
been" is not sufficient to reopen a claim of service 
connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(medical opinion framed in terms of "may or may not" is 
speculative and insufficient to support an award of service 
connection for the cause of death); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
"may have been having some symptoms of his multiple 
sclerosis for many years prior to the date of diagnosis" was 
insufficient to award service connection); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about 
the possibility of a link between chest trauma and 
restrictive lung disease was "too general and inconclusive" 
to support an award of service connection).  Concerning this, 
the Board notes that reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

In summary, the Board finds that a chronic low back 
disability was not diagnosed in service or for many years 
thereafter and the most probative evidence shows that the 
veteran's current low back disability is not related to his 
period of active service or any incident therein, including 
the claimed in-service back injury.  For the reasons and 
bases discussed above, the Board has concluded that the 
negative evidence in this case outweighs the evidence in 
favor of the veteran's claim.  The Board therefore concludes 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for a low back 
disability.  The benefit sought on appeal is accordingly 
denied.

Right knee disability

The veteran also seeks service connection for a right knee 
disability, including osteoarthritis.  He contends that his 
current osteoarthritis is the result of his banging his knee 
repeatedly against a tank during his period of active 
service.  

As set forth above, the veteran's service medical records are 
entirely negative for any complaint or finding of right knee 
symptoms or a right knee disability.  The post-service 
medical evidence is similarly negative for any complaint or 
finding of right knee symptoms or a right knee disability for 
many years after service.  In fact, the first notation of 
right knee complaints is not until May 2003, nearly twelve 
years after service separation, when the veteran sought 
treatment for right knee pain after he sustained a sprain of 
the right knee at work.  Mild joint space narrowing was noted 
at that time.  The Board notes, however, that at no time 
during that treatment did the veteran reported a prior 
history of right knee pain, nor did he indicate that he had 
sustained repeated trauma to the right knee during service.  
Based on the evidence set forth above, the Board finds that a 
chronic right knee disability was not present in service or 
for many years thereafter.  

The Board notes that since filing his claim of service 
connection for a right knee disability, the veteran has 
recalled a longstanding history of anterior knee aching since 
service.  See e.g. October 2004 private clinical record.  The 
Board has therefore considered the provisions of 38 C.F.R. § 
3.303(b), but finds that the absence of evidence of treatment 
for knee pain for years after service is highly probative 
evidence against the claim.  Mense, 1 Vet. App. at 356.  The 
Board finds that the contemporaneous records, which are 
entirely negative for complaints of right knee pain in 
service or for many years after service, are entitled to more 
probative weight than the recent recollections of the 
veteran, made in the context of a claim for VA benefits.  See 
also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact).  Simply put, the lack of any objective 
evidence of right knee complaints during service or for many 
years thereafter is itself evidence which tends to show that 
a right knee disability did not have its onset in service or 
for many years thereafter.

The Board also notes that the record on appeal contains no 
indication that the veteran's current right knee disability 
is causally related to his active service or any incident 
therein.  In fact, in October 2005, the veteran underwent VA 
medical examination.  After examining the veteran and 
reviewing his claims folder, the examiner concluded that the 
veteran's osteoarthritis of the knee was due to obesity and 
aging.  There is no other medical evidence which contradicts 
this opinion or otherwise links the veteran's current 
osteoarthritis of the right knee to his active service.  

In summary, the Board finds that a right knee disability was 
not diagnosed in service or for approximately 12 years 
thereafter and the most probative evidence shows that the 
veteran's current right knee disability is not related to his 
active service or any incident therein, rather it is due to 
obesity and aging.  For the reasons and bases discussed 
above, the Board has concluded that the negative evidence in 
this case outweighs the evidence in favor of the veteran's 
claim.  The Board therefore concludes that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for a right knee disability.  The benefit 
sought on appeal is accordingly denied.

Prostate cancer and lung disability

The veteran also claims entitlement to service connection for 
prostate cancer and a lung disability.  He contends that he 
developed these conditions as a result of his exposure to 
radiation, depleted uranium, and/or other environmental 
hazards during the Gulf War.  

As discussed in detail above, neither prostate cancer nor a 
lung disability was diagnosed during service or for many 
years thereafter.  In fact, when VA examined the veteran in 
January 1995, approximately four years after his separation 
from service, the veteran's prostate was normal and a chest 
X-ray was negative.  The record on appeal shows that the 
veteran's prostate cancer was not identified until July 2003, 
nearly twelve years after his separation from service.  A 
left lung nodule was not identified until October 2004, more 
than thirteen years after service.  

The Board further notes that there is no indication that the 
veteran's current prostate cancer or lung nodule are causally 
related to his active service or any incident therein.  

With respect to the veteran's theory that his exposure to 
radiation or depleted uranium caused his prostate cancer and 
lung nodule, the Board notes that the service department has 
found no evidence that the veteran was exposed to radiation 
during active service.  Application of the legal presumptions 
pertaining to exposure to ionizing radiation in service is 
therefore not warranted.  See Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  
Similarly, diagnostic testing by VA has revealed that the 
levels of depleted uranium present in the veteran's urine are 
normal, with no health consequences.  

The Board has considered the veteran's testimony to the 
effect that he was exposed to environmental toxins from 
burning oil wells while he was stationed in Saudi Arabia.  Be 
that as it may, the record on appeal contains absolutely no 
competent evidence to support his assertion that his current 
prostate cancer or lung nodule is causally related to such 
exposure.  Since the veteran is not a medical professional, 
he is not competent to provide a medical opinion regarding 
the etiology of his current prostate cancer and lung nodule.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the 
veteran's assertions, absent any supporting medical evidence, 
provide an insufficient basis upon which to grant his claim.  

In summary, the Board finds that neither prostate cancer nor 
a lung nodule was present during service or for many years 
thereafter, and the record contains no indication that the 
veteran's current prostate cancer or lung nodule is related 
to his active service or any incident therein, including 
claimed exposure to environmental hazards in the Gulf War.  
For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claims of service 
connection for prostate cancer and a lung disability.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).
ORDER

Entitlement to service connection for a low back disability, 
to include chronic lumbosacral strain and degenerative disc 
disease is denied.

Entitlement to service connection for a right knee 
disability, including osteoarthritis, is denied.

Entitlement to service connection for prostate cancer, to 
include as due to exposure to environmental hazards and 
radiation in the Gulf War, is denied.

Entitlement to service connection for a lung condition, 
including a stable pulmonary nodule, to include as due to 
exposure to depleted uranium and fumes from burning oil 
wells, is denied.


REMAND

The veteran also seeks service connection for a left knee 
disability.  

The veteran's service medical records show that in June 1991, 
he was seen for left knee pain which he indicated had been 
present since he fell from a truck and twisted his knee.  The 
assessment was retropatellar pain syndrome and exercises were 
recommended.  The remaining service medical records are 
negative for complaints or abnormalities pertaining to the 
left knee.  

The post-service medical records show that in May 2003, the 
veteran was examined after he sustained a right knee injury 
at work.  At that time, X-ray studies of both knees was 
performed and showed mild medial compartment joint space 
narrowing.  

In October 2004, after filing his claim of service 
connection, the veteran sought treatment for bilateral knee 
pain.  At that time, he reported a longstanding history of 
anterior knee aching that emanated out of his days as a 
tanker driver in the Gulf War.  The assessment was chronic 
anterior knee pain, probably related to low-grade 
chondromalacia patella, longstanding, bilateral.  

In connection with the veteran's claim, he was afforded a VA 
medical examination in October 2005.  Unfortunately, the 
opinion provided by the examiner regarding the etiology of 
the veteran's current left knee disability is unclear.  While 
the examiner indicated that the veteran's left knee 
osteoarthritis was due to obesity and aging, he also 
diagnosed left chondromalacia patella.  The Board is unable 
to discern the etiology of that condition based on the 
opinion provided by the examiner.  Under such circumstances, 
the Board feels that another VA medical examination is 
warranted to ensure that the veteran receives every possible 
consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
clarifying the nature and etiology of his 
current left knee disability.  The claims 
file should be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
asked to provide an opinion as to whether 
it is as least as likely as not that any 
current left knee disability identified 
on examination is causally related to the 
veteran's active service or any incident 
therein.  The term "at least as likely 
as not" does not mean within the realm 
of medical possibility, but rather that 
the medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.  The report of examination 
should include a complete rationale for 
all opinions rendered.

2.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


